     Case 3:18-cv-01715-JPW-PT Document 34 Filed 10/06/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ABDULLAH IBN JIHAD FRIEND,              :    Civil No. 3:18-CV-01715
                                        :
          Plaintiff,                    :
                                        :
          v.                            :
                                        :
BRAD SHOEMAKER, WARDEN, et              :
al.,                                    :
                                        :
          Defendants.                   :    Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, this 6th day of October, 2020, in accordance with the

accompanying Memorandum issued this day, IT IS ORDERED THAT:

     1.   Defendants’ motion to dismiss the second amended
          complaint, Doc. 31, is GRANTED.

     2.   Within twenty-one (21) days from the date of this Order,
          Friend shall file a third amended complaint.

     3.   The third amended complaint shall contain the same case
          number presently assigned to this action, and shall be
          direct, concise, and shall stand alone without any reference
          to any document filed in this matter. See Fed. R. Civ. P. 8
          (d).

     4.   Plaintiff is cautioned that the inclusion of separate,
          unrelated claims will be considered a failure to comply
          with an order of the court and will result in the dismissal
          of the complaint. See Fed. R. Civ. P. 20. Any unrelated
          claims should be filed in a separate complaint in a new
          action.

     5.   Should Plaintiff fail to file a timely third amended
          complaint, the Clerk of Court shall be directed to close the
          case.
Case 3:18-cv-01715-JPW-PT Document 34 Filed 10/06/20 Page 2 of 2




6.   The Clerk of Court shall forward to Plaintiff two (2) copies
     of this court’s prisoner civil-rights complaint form which
     Friend shall use in preparing his third amended complaint.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania




                                  2
